Citation Nr: 1505782	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of gunshot wounds (GSWs).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In January 2014 the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was previously remanded to obtain a VA examination and opinion regarding the etiology of the Veteran's cervical spine disability.  An examination was conducted in March 2014 and opinions were provided in a March 2014 VA examination report and May 2014 addendum.  Unfortunately, the opinions are inadequate and the claim must be remanded to obtain an adequate medical opinion.

The VA examiner who provided the March and May 2014 opinions opined that because the Veteran did not have problems with his neck until some 30 years after his in-service injury and period of service, his current neck disability was less likely than not directly related to service or caused or aggravated by his service-connected residuals of GSWs.  

These opinions are problematic for two reasons.  First, the Board notes that they are based on a factually incorrect premise.  The medical records reflect that the Veteran reported first experiencing neck problems approximately 19 years after service, in 1991 - not 30 years after service as the examiner stated.  Secondly, the examiner provides no rationale for why the fact that the disability started 30 years after service (or 19 years) would make it less likely than not that it was caused or aggravated by the service-connected residuals of GSWs.  

Because the opinions are based on a misunderstanding of the facts in the case and because the examiner failed to provide a rationale to support the opinions, the Board finds the opinions are inadequate and finds that the issue must be remanded to obtain an adequate medical opinion addressing the etiology of the cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file back to the VA examiner who provided the March and May 2014 medical opinions.  The examiner should note that the Veteran has credibly reported first experiencing neck symptoms in 1991, which is approximately 19 years after his military service.  

The examiner should be asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current cervical spine disability was incurred in or is otherwise related to the Veteran's military service.  

The examiner should be asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the service-connected residuals of GSWs either caused or aggravated the cervical spine disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the cervical spine disability prior to aggravation by the service-connected residuals of GSWs.

The examiner MUST provide a rationale for the opinions expressed.  

If the previous VA examiner is not available, please send the claims file to a different VA examiner to address the questions above, and arrange an examination of the Veteran ONLY if the VA examiner deems it necessary to provide the requested opinions.

2.  Then, after conducting any other development deemed necessary by the AOJ, adjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




